DETAILED ACTION
The communication dated 11/27/2019 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. U.S. Publication 2015/0257627 (henceforth referred to as Park).
As for claim 1, Park teaches a dishwasher (paragraph [0034]; Fig. 1: part 1) comprising: a body (paragraph [0034]; Fig. 1: part 10), equivalent to the claimed 
As for claim 2, Park further teaches that evaporator 121 is disposed at an outside of dishwashing tub 20 (paragraph [0059]; Fig. 2), and wherein the controller is configured to operate heat pump unit 120 to thereby increase the temperature of washing water in drying duct 110 prior to supplying washing water into the washing space (paragraph [0040]).
As for claim 3, Park further teaches that body 10 defines a space that accommodates both of evaporator 121 and compressor 124 inside body 10 (paragraph [0059]; Fig. 2).
As for claim 4, Park further teaches a drain pipe (paragraph [0041]; Fig. 2: part 36), equivalent to the claimed drain passage, connected to sump 30 and configured to 
As for claim 5, Park further teaches that the controller is configured to operate heat pump unit 120 to exchange heat between evaporator 121 and washing water in sump 30 prior to draining washing water from sump 30 (paragraph [0059]; Fig. 2).
As for claim 16, Park further teaches a cabinet that accommodates dishwashing tub 20 (paragraph [0034]; Fig. 2), wherein drying duct 110 is disposed between the cabinet and dishwashing tub 20, and wherein condenser 122 is disposed inside drying duct 110 (paragraph [0059]; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Publication 2015/0257627 (henceforth referred to as Park).
Park teaches the features as per above.
As for claim 6, Park differs from the instant claims in failing to teach that evaporator 121 is disposed inside sump 30. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 7, Park further teaches that evaporator 121 is arranged along a vertical direction (paragraph [0059]; Fig. 2).
Park differs from the instant claims in failing to teach that evaporator 121 is disposed inside sump 30. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
Park also fails to teach that evaporator 121 has a spiral shape. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 17, Park differs from the instant claims in failing to teach that condenser 122 comprises: a plurality of linear sections that extend in parallel to one another; and a plurality of curved sections that connect the plurality of linear sections to one another. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.

Allowable Subject Matter
Claims 8-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711